Citation Nr: 1754454	
Decision Date: 11/29/17    Archive Date: 12/07/17

DOCKET NO.  14-01 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Carter, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from November 1965 to May 1969.  His awards and decorations include the Combat Action Ribbon.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

Since the case was certified to the Board in February 2017, additional VA treatment records were obtained and associated with the record.  The Veteran waived initial Agency of Original Jurisdiction (AOJ) review of these records in a July 2017 VA Form 21-4138.

In July 2017, the Veteran testified at a Board hearing in Washington, DC before the undersigned.  The record was held open for 60 days, during which the Veteran submitted September 2017 private medical opinions.

The claim on appeal was previously considered and denied in an August 2006 VA rating decision.  Service treatment records have since been obtained, which were not associated with the claims file when VA first decided the issue in the August 2006 VA rating decision, and are deemed relevant to the claim on appeal.  Accordingly, the claim will be adjudicated on a de novo basis rather than on the basis of whether new and material evidence has been received.  See 38 C.F.R. § 3.156(c) (2017). 


FINDING OF FACT

The Veteran's hypertension is aggravated by his service-connected posttraumatic stress disorder (PTSD).



CONCLUSION OF LAW

With resolution of reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for hypertension as secondary to service-connected PTSD have been met.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted on a secondary basis when there is sufficient evidence to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  See 38 C.F.R. § 3.310.

In order to establish entitlement to service connection on a secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Service connection for PTSD was granted in an October 2008 VA rating decision.  During the appeal period, the Veteran was diagnosed with hypertension, as noted in an October 2012 VA Disability Benefits Questionnaire (DBQ) examination report for hypertension.  The evidence also shows this diagnosis is aggravated by the service-connected PTSD, as noted in the September 2017 private medical opinion from Dr. M. L.  In his opinion, Dr. M. L. explained, "[i]n all likelihood, elevated blood pressures are being aggravated by PTSD due to the mechanism of elevated serum catecholamine levels."  

After resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection is warranted for hypertension as secondary to his service-connected PTSD.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.310. 


ORDER

Service connection for hypertension is granted.



____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


